     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.1 Page 1 of 6



1    Taylor Tieman (SBN 305269)
     ttieman@consumerlawcenter.com
2    Krohn & Moss, Ltd.
     200 Pier Ave, Suite 126
3    Hermosa Beach, CA 90254
     Tel: (323) 988-2400 x 254
4    Fax: (866) 861-1390
5    Attorney for Plaintiff, RICHARD BOTELLO
6

7

8                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                                         '19CV1171 DMS MSB
9

10   RICHARD BOTELLO,                            ) Case No.: 5:19-cv-1000
                                                 )
11                                               ) COMPLAINT
                  Plaintiff,                     )
12                                               ) (Unlawful Debt Collection Practices)
           v.                                    )
13                                               )
                                                 )
14   FIFTH THIRD BANK,                           )
                                                 )
15                                               )
                  Defendant.                     )
16                                               )
                                                 )
17

18         RICHARD BOTELLO (“Plaintiff”), by his attorneys, KROHN & MOSS, LTD., alleges
19   the following against FIFTH THIRD BANK (“Defendant”):
20                                       INTRODUCTION
21      1. Count I of the Plaintiff’s Complaint is based on Telephone Consumer Protection Act
22         (“TCPA”), 47 U.S.C. §227 et seq.
23      2. Count II of Plaintiff’s Complaint is based on the Rosenthal Fair Debt Collection
24         Practices Act (“Rosenthal Act”), Cal. Civ. Code §1788 et seq.
25



                                                 -1-

                                      PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.2 Page 2 of 6



1      3. Count III of the Plaintiff’s Complaint is based on invasion of privacy – intrusion upon
2         seclusion.
3                                      JURISDICTION AND VENUE
4      4. Jurisdiction of this court over Count I of Plaintiff’s Complaint arises pursuant to 28
5         U.S.C. § 1331 and 47 U.S.C. and §227.
6      5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claims
7         contained in Count II and Count III.
8      6. Defendant conducts business in the State of California thereby establishing personal
9         jurisdiction.
10     7. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) as the conduct giving rise to this
11        action occurred in this district, as Plaintiff resides in this district and Defendant transact
12        business in this district.
13                                             PARTIES
14     8. Plaintiff is a natural person residing in San Diego, California.
15     9. Plaintiff is a consumer or debtor and allegedly owes a debt as that term is defined by Cal.
16        Civ. Code § 1788.2(d)-(e).
17     10. Defendant is a business entity with a business office located in Cincinnati, Ohio and
18        conducts business in California.
19     11. Defendant is a debt collectors as that term is defined by Cal. Civ. Code §1788.2(c), and
20        sought to collect a consumer debt from Plaintiff.
21     12. Defendant each acted through its agents, employees, officers, members, directors, heirs,
22        successors, assigns, principals, trustees, sureties, subrogees, representatives, and
23        insurers.
24                                     FACTUAL ALLEGATIONS
25     13. Defendant placed calls to telephone number (619) 665-4566.


                                                   -2-

                                         PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.3 Page 3 of 6



1      14. Telephone number (619) 665-4566 is assigned to Plaintiff’s cellular telephone.
2      15. These telephone calls were not for emergency purposes.
3      16. These telephone calls were in connection with a balance (“debt”) on an account that was
4         alleged to be owed and past due.
5      17. The alleged debt arises from transactions which were used primarily for personal,
6         family, and/or household purposes.
7      18. Upon information and good faith belief, and in light of the frequency, number, nature,
8         and character of these calls, Defendant called Plaintiff using an automatic telephone
9         dialing system or artificial or prerecorded voice.
10     19. On January 14, 2019 Plaintiff spoke with one of Defendant’ employees and asked it to
11        stop calling his cell phone.
12     20. After this conversation, Defendant did not have Plaintiff’s express consent to use an
13        automatic telephone dialing system or an artificial or prerecorded voice to call his cell
14        phone.
15     21. After this conversation Defendant knew or should have known that its calls were not
16        wanted and that it did not have Plaintiff’s express consent to place these calls.
17     22. After speaking with Plaintiff, Defendant was not authorized to call Plaintiff’s cell phone.
18     23. Defendant called Plaintiff’s cell phone after January 14, 2019.
19     24. Defendant called Plaintiff’s cell phone multiple, such as four (4), times in a single day.
20     25. Between January 16 and May 13, 2019, Defendant placed at least approximately 127
21        calls to Plaintiff’s cell phone.
22     26. These calls were placed with an automatic telephone dialing system or an artificial or
23        prerecorded voice.
24     27. Defendant knew that it did not have Plaintiff’s express consent to place these calls.
25     28. Defendant intended to place these calls and did so voluntarily, knowingly, and willfully.


                                                   -3-

                                         PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.4 Page 4 of 6



1      29. Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly harassed by
2         Defendant’ unauthorized phone calls.
3      30. As a result of Defendant’ unauthorized phone calls, Plaintiff suffered emotional distress
4         including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear
5         of answering his telephone even for important, legitimate calls from others besides
6         Defendant.
7
                                      COUNT I
8                        TELEPHONE CONSUMER PROTECTION ACT
9      31. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
10        if fully set forth herein.
11     32. Defendant’ actions alleged supra constitute numerous negligent violations of the TCPA,
12        entitling Plaintiff to an award of $500.00 in statutory damages for each and every
13        violation pursuant to 47 U.S.C. § 227(b)(3)(B).
14     33. Defendant’ actions alleged supra constitute numerous and multiple knowing and/or
15        willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory
16        damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
17        U.S.C. § 227(b)(3)(C).
18
                                   COUNT II
19               ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
20     34. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
21        if fully set forth herein.
22     35. Defendant violated the Rosenthal Act based on the following:
23            a. Defendant violated the § 1788.11(d) of the Rosenthal by causing Plaintiff’s
24                telephone to ring repeatedly or continuously to annoy the person called; and
25            b. Defendant violated the §1788.17 of the Rosenthal by continuously failing to


                                                   -4-

                                       PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.5 Page 5 of 6



1                   comply with the statutory regulations contained within the FDCPA, 15 U.S.C. §
2                   1692 et seq. to wit: Sections 1692d.
3
                                              COUNT III
4                                        INVASION OF PRIVACY
5       36. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
6           if fully set forth herein.
7       37. Plaintiff had a reasonable expectation of privacy in his solitude, seclusion, private
8           concerns and affairs.
9       38. Defendant interfered, physically or otherwise, with the solitude, seclusion and private
10          concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cell phone without
11          authorization after he instructed it to stop.
12      39. Defendant’ conduct resulted in multiple intrusions and invasions of privacy, which
13          would be highly offensive or objectionable to a reasonable person in that position.
14      40. Plaintiff has suffered actual damages as a direct and proximate result of Defendant’
15          intrusion.
16                                       PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff prays that judgment be entered against the Defendant for the
18   following:
19      41. Statutory damages of $500.00 for each and every violation of the TCPA pursuant to 47
20          U.S.C. § (b)(3)(B);
21      42. Statutory damages of $1500.00 for each and every knowing and/or willful violation of
22          the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);
23      43. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection Practices
24          Act, Cal. Civ. Code §1788.30(b),
25      44. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt Collection


                                                      -5-

                                         PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01171-DMS-MSB Document 1 Filed 06/21/19 PageID.6 Page 6 of 6



1         Practices Act, Cal. Civ Code § 1788.30(c), and
2      45. Actual and punitive damages, to be determined at trial, for the invasion of privacy;
3      46. Any other relief to which Plaintiff is entitled and/or that this Honorable Court deems
4         appropriate.
5                                                RESPECTFULLY SUBMITTED,
6      Dated: June 21, 2019
                                                 KROHN & MOSS, LTD.
7
                                         By:     /s/ Taylor M. Tieman
8                                                Taylor M. Tieman
                                                 KROHN & MOSS, LTD.
9                                                200 Pier Ave, Suite 126
                                                 Hermosa Beach, CA 90254
10                                               Tel: (323) 988-2400 x 254
                                                 Fax: (866) 861-1390
11                                               ttieman@consumerlawcenter.com
12                                               Attorney for Plaintiff
                                                 RICHARD BOTELLO
13

14

15

16

17

18

19

20

21

22

23

24

25



                                                   -6-

                                       PLAINTIFF’S COMPLAINT
